Order denying motion to receive answer of defendant Ames Furniture Company by Saul Becker, attorney, and directing that the answer and all other papers filed by said Becker, or by any one other than Benjamin F. Fanger, be expunged from the record, affirmed, with ten dollars costs and disbursements. Although Mr. Fanger, attorney for the Ames Furniture Company, was not served with notice of appeal, the appeal has been decided as between the plaintiff and defendant Gans. Lazansky, P. J., Kapper, Hagarty, Seeger and Scudder, JJ., concur.